Name: Commission Regulation (EC) No 1613/96 of 7 August 1996 concerning the stopping of fishing for haddock by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 9 . 8 . 96 I EN I Official Journal of the European Communities No L 200/3 COMMISSION REGULATION (EC) No 1613/96 of 7 August 1996 concerning the stopping of fishing for haddock by vessels flying the flag of a Member State this stock as from 23 July 1996; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ('), as last amended by Regulation (EC) No 2870/95 (z), and in parti ­ cular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3076/95 of 22 December 1995 allocating, for 1996, certain catch quotas between Member States for vessels fishing in the Norwe ­ gian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for haddock quotas for 1996; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of haddock in the waters of ICES division I, II a, b (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1996; whereas the Community has prohibited fishing for HAS ADOPTED THIS REGULATION: Article 1 Catches of haddock in the waters of ICES division I, II a, b (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exhausted the quota allocted to the Community for 1996 . Fishing for haddock in the waters of ICES division I, II a, b (Norwegian waters north of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 23 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1996 . For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . I1) OJ No L 301 , 14. 12 . 1995, p. 1 . (3) OJ No L 330, 30 . 12 . 1995, p. 51